REED, District Judge.
No. 1029 is an- action to abate the premises known as the Rex Hotel as a common nuisance as defined by section 21, title 2, of the National Prohibition Act (27 U.S.C.A. § 33), as a place where intoxicating liquors were kept, sold, *22bartered, and disposed of contrary to the provisions of said act.
No. 1030 is an action by the territory of Alaska, on the relation of the United States of America, to abate the same premises as a bawdyhouse under chapter 20 of the Session Laws of Alaska for the year 1919.
The actions are both filed on March 9, 1927, and were tried together on the 24th day of June, last.
The testimony on the part of the United States consisted of the testimony of the prohibition agent, Mr. Chidester, who testified that ón the 6th and 7th of March, 1927, Blanchette on the above-described premises, sold intoxicating liquor to Mr. Chidester for intoxicating beverage purposes; he paying therefor on March 6th the sum of one dollar and a half for three drinks served to him' and his' companion, and on March 7th the sum of three dollars for drinks sold and served to him by said Blanchette and a female inmate of the place between 10 and 11 o’clock on the evenings of those dates.
The testimony was also that the place had the reputation of being a place where liquor is sold.
The defendant Blanchette, her husband, and her husband’s partner all testified strenuously no liquor was sold at the time and place testified to by Mr. Chidester. The husband of Blanche Blanchette and the partner of the husband of Blanche Blanchette, both barbers in the city of Ketchikan, testified that they were present at the time Mr. Chidester testified that he entered the room of Blanche Blanchette, and that no liquor was sold to Mr. Chidester as testified to by him.
It appears from the testimony that the prohibition agent had visited various other places and taken liquor during the evening, and that at 11 o’clock he, on the evening of March 6th, knocked at the door of Blanche Blanchette’s rooms in the Rex Hotel, and was invited in by Blanche Blanchette; that at that time the husband of Blanche Blanchette was in *23the next room, also a partner of the husband, who heard all the conversation occurring between Mr. Chidester and Mrs. Blanchette and her partner. They all testified that the companion of Chidester was drunk, and that Chidester himself was under the influence of liquor.
I am not satisfied from the testimony that liquor was sold on the premises as claimed by the United States; in fact, the preponderance of the testimony is that it was not sold. There is no testimony showing that the woman, Casey, was a harlot, or that the house was used as a house of prostitution, except that there was some testimony that it had that reputation.
My conclusion from the testimony is that the premises are not shown to be a place where liquor was kept, stored, and sold contrary to the provisions of the National Prohibition Act, and that there is not sufficient testimony to show that the premises were a house of prostitution, and that both cases should be dismissed. Let an order be so entered.